DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 5, 11-13, 15, 20 and 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/2022.
Applicant's election with traverse of Group I, Species 1A, Species 2A and Species 3B in the reply filed on 9/14/2022 is acknowledged.  The traversal is on the ground(s) that combined search and examination of the alleged inventions and alleged species would not be a serious burden.  This is not found persuasive because the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification and recognized divergent subject matter and would require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 9, 16-19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20160073689 (Sebastian hereinafter).
Regarding claims 1, 8 and 9, Sebastian teaches a pouched product, comprising: an outer water-permeable pouch defining a cavity; a composition comprising a water-soluble component; wherein the composition is situated within the cavity; wherein the outer water-permeable pouch comprises a nonwoven web comprising fibers (abstract); and wherein at least a first portion of the fibers is selected from the group consisting of polyester fibers (“heat sealable binder fibers can comprise an aliphatic polyester…selected from the group consisting of polylactic acid”, [0012]) in an amount of 30% or greater based on the total weight of the fibers ([0050]).  
Regarding claim 2, Sebastian teaches that the fibers measure about 1.5 dpf to about 2.0 dpf ([0052]).  
Regarding claim 3, Sebastian teaches that the fibers are continuous filament fibers ([0040]).  
Regarding claim 6, Sebastian teaches that the nonwoven web has a basis weight of about 20 gsm to about 35 gsm ([0059]).  
Regarding claim 16, Sebastian teaches that a second portion of fibers within the fleece material, wherein the second portion of fibers comprises fibers formed from fibers made of cotton ([0047]). 
Regarding claim 17, Sebastian teaches that the nonwoven web comprises a heat sealable binder material ([0042]).  
Regarding claims 18 and 19, Sebastian teaches that the heat sealable binder comprises a biodegradable polymer that has a melting point of less than about 230°C ([0012]).  
Regarding claim 21, Sebastian teaches that the composition is substantially free of a tobacco material, specifically tobacco substitutes ([0005]).  
Regarding claim 22, Sebastian teaches that the composition comprises an active ingredient selected from the group consisting of a nicotine component or flavoring agent ([0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian.
Regarding claims 7 and 10, Sebastian teaches that at least about 10% of the fibers of the nonwoven web are selected from the group consisting of viscose fibers ([0043] and [0050]).
Sebastian does not expressly teach that the viscose fibers are tobacco-derived. However, the steps and parameters for the process of making the viscose fiber does not add patentable details to this invention, as no structural characteristics are associated with the step in the specification.  Furthermore, the prior art discloses the same structural characteristics as the instantly claimed viscose fibers.  As such, this is a “product by process” claim limitation. See MPEP 2113 and 2114. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian as applied to claim 1 above, and further in view of US 20040094474 (Heinrich hereinafter).
Regarding claim 14, Sebastian does not expressly teach that the fibers are long wood fibers.
Heinrich teaches a filter material for tea bags which includes natural fibers such as hemp, manila, jute, sisal and long fiber wood ([0062]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have looked to the material in the filters of tea bags to apply to the filter of Sebastian with a reasonable expectation of success and predictable results, namely that natural fibers are biodegradable ([0005]). 
Modified Sebastian does not expressly teach that the long wood fibers are wood-derived from at least one gymnosperm tree. However, the steps and parameters for the process of making the long wood fibers does not add patentable details to this invention, as no structural characteristics are associated with the step in the specification.  Furthermore, the prior art discloses the same structural characteristics as the instantly claimed long wood fibers.  As such, this is a “product by process” claim limitation. See MPEP 2113 and 2114. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747